In an action to recover moneys due upon an alleged oral contract, defendant appeals (by permission) from an order of the Appellate Term of the Supreme Court for the Ninth and Tenth Judicial Districts, dated June 26, 1975, which affirmed a judgment of the District Court, Nassau County, Second District, Wantaugh, dated June 21, 1974, which, after a nonjury trial, was in favor of plaintiff and against him. Order affirmed, with costs. There is sufficient evidence in the record to sustain a holding that the moneys advanced to defendant-appellant constituted a loan which was to be repaid in one year’s time. To the extent that this evidence was contradicted by the defendant’s testimony, it raised an issue of credibility which was properly decided by the trier of the facts. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.